DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 & 11-13 have been examined in this application. This communication is a Final Rejection in response to the Request for Continued Examination (RCE) filed on May 26, 2022. Claim 10 stands canceled. Claims 14-17 stand withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on May 26, 2022 has been entered.
Claim Status/Election by Original Presentation
As noted in the Final Rejection (mailed 02/28/2022), Claims 14-17 are directed to an invention that is independent or distinct from the invention originally claimed, and since Applicants received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 14-17 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The RCE filed May 26, 2022 further acquiesces to the withdrawn status of Claims 14-17, and does not distinctly and specifically point out the supposed errors in the election by original presentation. The withdrawal of Claims 14-17 is therefore deemed proper and made FINAL. 
Claims 14-17 are presented with the claim status identifier “Previously Presented”, which is incorrect. Correction of the claim status identifier for Claims 14-17 to “Withdrawn” is required.
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 appears to recite surfactants which are described as rheology modifiers in the instant specification. As such, to improve clarity of the claim, replacement of “wherein the treatment fluid further comprises” with -wherein the rheology modifier further comprises- is recommended. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the corrosion inhibitor that comprises components as recited. These limitations regarding the corrosion inhibitor comprising the recited components or a mixture thereof in combination with the rheology modifier components of parent Claim 1 are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0128598), in view of Ezell et al. (US 2011/0053812). 
With respect to Claim 1, Chen discloses a method of treating a subterranean formation penetrated by a wellbore, comprising: injecting into said formation a treatment fluid comprising: at least one viscoelastic surfactant (VES) at a concentration of between about 0.1 and about 10 percent by weight (Chen: Sections [0006]-[0008] & [0031]-[0044]); a formation-dissolving agent selected from the group consisting of hydrochloric acid, formic acid, acetic acid, lactic acid, glycolic acid, sulfamic acid, malic acid, citric acid, tartaric acid, maleic acid, methylsulfamic acid, chloroacetic acid, aminopolycarboxylic acids, 3-hydroxypropionic acid, polyaminopolycarboxylic acids, salts thereof and mixtures thereof (Chen: Sections [0006]-[0008], [0013] & [0026]-[0041]), and also teaches various embodiments with a rheology modifier comprising components selected from aliphatic polymers (as a non-limiting example, amphiphilic polymers comprising polyglycols) and/or a metal salt (as a non-limiting example, sodium chloride) (Chen: Sections [0003], [0004], [0006]-[0008], [0012], [0023], [0024] & [0026]-[0041]); wherein Chen discloses these materials as affecting rheological properties such as viscosity.
Further, as Chen discloses the metal salt as instantly claimed, the metal salt is considered a “rheology modifier” as instantly claimed. Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
To the extent there is any difference between the rheology modifier of Chen’s disclosure and the “rheology modifier” of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Chen, however, fails to explicitly disclose the aliphatic polymer as comprising an aliphatic polyglycol ether as instantly claimed.
Ezell teaches methods of treating subterranean formations employing polymers and surfactants for viscosity control (Ezell: Sections [0003], [0005] & [0009]) therein, wherein the method employs amphiphilic polymers comprising polyglycol and/or polyglycol ether that are commercially available, and surfactant systems comprising sodium chloride, to maintain sufficient viscosity (Ezell: Sections [0023], [0026] & [0027]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chen with the aforementioned teachings of Ezell to employ a known alternative, commercially available, amphiphilic polymer, such as an aliphatic polyglycol ether, in combination with a metal salt as instantly claimed in order to maintain sufficient viscosity and/or to yield predictable results in well treatment. (Ezell: Sections [0023], [0026] & [0027]).
With respect to Claims 2-4, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses said treatment fluid as respectively claimed (Chen: Sections [0006] & [0043]). 
With respect to Claims 5-9 & 11, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses the VES/surfactant as respectively claimed (Chen: Sections [0006]-[0008] & [0032]-[0034]). 
With respect to Claim 12, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses “…wherein the rheology modifier further comprises a polyacrylamide, a polystyrene, a polysiloxane, a poly(vinylalcohol), a guar, a functionalized guar derivative, a cellulose, or a mixture thereof” (Chen: Sections [0004], [0006]-[0008], [0010]-[0012] & [0026]-[0041]).
With respect to Claim 13, the combined references of Chen and Ezell teach the method as provided above with respect to Claim 1. Chen further discloses one or materials instantly described and/or claimed as a corrosion inhibitor (Chen: Sections [0004], [0006]-[0013] & [0026]-[0041]). As such, the material(s) of Chen are considered a “corrosion inhibitor” as instantly claimed. 
Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 (CCPA 1971 ), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
To the extent there is any difference between the corrosion inhibitor of Chen’s disclosure and the “corrosion inhibitor” of the method as respectively claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Response to Arguments
With respect to Claim 11, Applicants’ remarks regarding the claim objections have been fully considered but they are not persuasive. Applicants assert that the pending objection's analysis, "surfactants which are described as rheology modifiers in the specification," does not encompass the compositional breath of the pending specification; and there is no specification language that indicates surfactants may only be used for one purpose.
The Examiner respectfully disagrees.
The instant disclosure, as originally filed, presents the surfactant of Claim 11 as the rheology modifier (see original specification [0006] & Claims 10 & 11 filed 06/26/2018), and there appears to be no additional discussion and/or purpose in the original disclosure regarding the claimed surfactant. As such, the claim objection is maintained as set forth above.
With respect to Claim 12, Applicants' amendments regarding the claim objections are persuasive and, as such, these objections are withdrawn. 
Applicants’ arguments with respect to the 35 USC 112 rejection of Claim 13 have been fully considered but they are not persuasive. Applicants assert that the pending office action does not indicate that the specification amendment of January 7, 2022 was not accepted and not entered and, thus, the substance of paragraph 6.5 endures.
The Examiner respectfully disagrees.
The instant disclosure, as originally filed 06/26/2018 and specification amendment filed 01/07/2022, discusses (1) where the rheology modifier is a corrosion inhibitor (see original specification [0006] & Claim 10 filed 06/26/2018); (2) example data with the rheology modifier/corrosion inhibitor comprising an aliphatic polyglycol ether and a metal salt (see original specification [0014]); and (3) the corrosion inhibitor comprising the recited components or a mixture thereof of Claim 13. 
However, the originally filed disclosure does not sufficiently describe the rheology modifier/corrosion inhibitor comprising the recited components or a mixture thereof of Claim 13 in combination with the rheology modifier (corrosion inhibitor) comprising an aliphatic polyglycol ether and a metal salt as recited in parent Claim 1 in the method as instantly claimed. As such, the rejection is maintained as set forth above. 
Applicants’ arguments with respect to the rejection(s) of Claims 1-9 & 11-13 under 103 as being unpatentable over Chen, alone or in combination with Ezell, have been fully considered but they are not persuasive. Applicants assert that (1) the rejection's assertion that "if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present," (citation omitted) relies on the existence of identical chemical structure; No such identical circumstances exist here as the rejection acknowledges that Chen does not disclose an aliphatic polymer comprising an aliphatic polyglycol ether; (2) Ezell at paragraphs 23, 26, and 27 does not disclose an aliphatic polymer comprising an aliphatic polyglycol ether in combination with the other limitations of the pending claims; and discusses the composition and mixtures of its viscoelastic surfactants only; and the rejection's rationale to combine the references, "to maintain sufficient viscosity and/or to yield predictable results in well treatment," is also not supported by the mere menu of chemical compositions of Ezell at paragraphs 23, 26, and 27; and (3) the reply incorporates and reasserts by reference the remarks from each of the prior responses in this application.
The Examiner respectfully disagrees. 
With respect to Assertion (1):
It is noted that the rejection does not equate the chemical structures of Chen’s aliphatic polymer and the aliphatic polyglycol ether of the instant claims, as appears to be asserted. 
Chen teaches various embodiments with a rheology modifier comprising components selected from aliphatic polymers (as a non-limiting example, amphiphilic polymers comprising polyglycols) and/or a metal salt (as a non-limiting example, sodium chloride) (Chen: Sections [0003], [0004], [0006]-[0008], [0012], [0023], [0024] & [0026]-[0041]); wherein Chen discloses these materials as affecting rheological properties such as viscosity. The instant specification [0003] describes the rheology modifier as affecting the viscosity. As such, the rejection also presents the rheology modifying behavior (i.e. affecting viscosity) of the respective materials as taught by Chen and/or Ezell, and does not rest solely on equating chemical structure as appears to be asserted.
It is also noted that the instant claims do not necessarily recite an active method step of rheology modification or any active method steps related to the feature of rheology modification.
With respect to Assertion (2):
Chen teaches various embodiments with a rheology modifier comprising components selected from aliphatic polymers (as a non-limiting example, amphiphilic polymers comprising polyglycols) and/or a metal salt (as a non-limiting example, sodium chloride) (Chen: Sections [0003], [0004], [0006]-[0008], [0012], [0023], [0024] & [0026]-[0041]); wherein Chen discloses these materials as affecting rheological properties such as viscosity. Ezell teaches methods employing amphiphilic polymers comprising polyglycol and/or polyglycol ether that are commercially available, and surfactant systems comprising sodium chloride, to maintain sufficient viscosity (Ezell: Sections [0023], [0026] & [0027]). The rejection sets forth modifying Chen with the aforementioned teachings of Ezell to employ a known alternative, commercially available, amphiphilic polymer, such as an aliphatic polyglycol ether, in combination with a metal salt as instantly claimed in order to maintain sufficient viscosity and/or to yield predictable results in well treatment. (Ezell: Sections [0023], [0026] & [0027]).
Further, in response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Assertion (3):
Remarks from each of the prior responses in this application have been addressed in the respective prior Office Actions.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674